Rose, J.,
dissenting.
I concur in the spirit of kindness in which the writ is allowed, but dissent from the propositions of law on which the judgment is based. Relator is superintendent of the Home for the Friendless, and as such applied for a peremptory writ of mandamus to compel the auditor of public accounts to issue a warrant on the state treasurer for $428 to pay the wages of the employees of that insti*818tution for the month of April, 1909. The auditor approved relator’s voucher, because the employees rendered the services for which compensation is demanded, but declined to issue a warrant for want of an appropriation. Under the name of the “Home for the Friendless” the legislature at its last session made no appropriation for the employees of that institution. In the act making appropriations for current expenses of the state government for the present biennium, there is, however, an appropriation in the following language: “For State Public . School at ' Lincoln: Employees’ wages, $6,500.” Though this item Avas appropriated for the “State Public School at Lincoln,” an institution not now in existence, the auditor of public accounts is directed to draAv a Avarrant against it to pay wages of employees at the Home for the Friendless for the month of April. The justification for this order, as announced in the opinion of the court, is that legislative appropriations for the State Public School at Lincoln are specific appropriations for the Home for the Friendless. This conclusion, as I understand the statutes, is wholly unwarranted. The statutes themselves do not say that the institutions are identical, that the superintendent of the Home for the Friendless is the superintendent of the State Public School, or that the employees of one institution are employees of the other. Except by mere inference from the pleadings, there is nothing in the record to show such facts. The purpose of the new legislation was to change the existing order of things at the Home for the Friendless. The new act to which the court adverts in the opinion shows that the name, purpose and management of the old institution are to be .changed. Formerly the mission of the Home for the Friendless Avas to aid and support destitute and dependent women and children. In describing its purpose Judge Sullivan in Society of the Home for the Friendless v. State, 58 Neb. 447, said: “The home contemplated by the legislature Avas a physical home — a place where the unfortunates of society, the jetsam and flotsam of life’s *819restless sea, might find a temporary refuge, clothing and food, and shelter and rest.”
One of the declared purposes of the new act is to change the institution from a home to a school. This is shown by the title, which is as follows: “An act providing for the creation and location of a state public school for dependent children and providing for the government of the same, and providing for the care and custody of all the dependent children within the state, and repealing sections four (4), five (5) and six (6) of chapter 35 of the Compiled Statutes of Nebraska.” Laws 1909, cli. 69. This title limits to dependent children the benefits of the state public school to the exclusion of the aged women now in the Home for the Friendless. For them no provision is made in the new act. The first section is as follows: “There is hereby created and established a state public school for dependent children to be located at the Home for the Friendless in the city of Lincoln, which said school shall have charge of all the dependent children within the state as herein defined and j>rovided.”
The State Public School is thus located at the Home for the Friendless, but neither the section quoted nor any other provisions of the act abolishes its present statutory name or repeals that part of the original act establishing the original home. The board of public lands and building's, in so far as it now has control of dependent children, will be superseded by the governor. In an least three material respects, therefore, the State Public School will differ from the Home for the Friendless: (1) The names of the institutions will be different. (2) Aged and dependent women will be excluded from the State Public School under the provisions of the act creating it, though they found at the old home “a temporary refuge, clothing and food, and shelter and rest.” (3) In so far as the institution protected and controlled .dependent children, the board of public lands and buildings will be superseded by the governor. The recent legislation will change the name, purpose and management of the Home for the *820Friendless. It will put into the hands of the governor power to change the officers and employees. The general appropriation bill, which contains items for the current expenses of the State Public School, and the salary bill, which contains items for the salaries of officers of the same institution, show that both bills were drawn with reference to the changed conditions of the institution, and that the legislature intended that those funds should be drawn under the new management only. It was within the power of the legislature to abandon the Home for the Friendless, to change the character of the institution, or to suspend its functions by failure to make appropriations. The intention to preserve its identity, to continue its functions, or to make appropriations for its support can only be found in the language of legislative enactments. I do not find such intentions in existing legislation. The making of appropriations for state institutions is within the exclusive province of the legislature. The intentions of the lawmakers in exercising that power must be determined from their language. The courts can neither supply intentions of the legislature nor add language to legislation. The appropriation for the State Public School for the entire biennium may indicate a legislative intention to pass with an emergency clause the act creating that institution, and thus make the law effective upon its approval by the governor, but it does not show a purpose to appropriate money for employees at the Home for the Friendless for the month of April. In my judgment the auditor properly refused to issue the warrant on the ground that there was no appropriation to pay it within the meaning of the constitutional provision that “no money shall be drawn from the treasury except in pursuance of a specific appropriation made by law.” No specific appropriation was made under the head of the “State Public School at Lincoln” to pay the ”■ pes of the present employees at the Home for the FrLem..ess for the month of April, 1909. Strict adherence to the constitutional provision quoted is necessary to the proper fiscal *821management of the state government. I fear the precedent established will be cited in the future to justify the misapplication of public funds and the wrongdoing of public officers.